Citation Nr: 1224218	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-15 676 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent on an extraschedular basis for residuals of a right wrist injury with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 1999 and from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2005 rating decision of the Denver, Colorado Regional Office (RO). 

The Veteran was afforded a Board videoconference hearing in July 2009.  A transcript of the hearing is of record.

This case was remanded by the Board for further development in September 2009.  In March 2011, the Board denied a schedular rating greater than 10 percent for the Veteran's service-connected right wrist disability.  The Board determined, however, that the extraschedular consideration was warranted pursuant to 38 C.F.R. § 3.321(b).  Thus, the Board remanded the issue for initial consideration by the Director, Compensation and Pension Service.  

In July 2011, the Director, Compensation and Pension Service determined that an extraschedular rating was warranted and awarded an additional 10 percent evaluation for the right wrist disability.  Thus, the issue before the Board is whether an evaluation in excess of 20 percent is warranted on an extraschedular basis.  



FINDING OF FACT

Residuals of a right wrist injury with degenerative joint disease have not required periods of hospitalization and/or caused marked interference with employment, and an evaluation greater than 20 percent is not warranted.  




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent disabling on an extraschedular basis for residuals of a right wrist injury have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in March 2005, July 2005, May 2008 and July 2008.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Factual background

The Veteran was afforded a VA medical examination in June 2005.  A history of a right wrist injury during military service in November 2002 was noted, resulting in a partial fusion of the midcarpal area.  The Veteran experienced pain of the right wrist, especially with use.  The pain was described as daily and increased by hammering, twisting, and turning of the wrist.  Examination revealed that the Veteran had a 7 cm linear surgical scar along the dorsal aspect of the right wrist.  The scar was well healed and not tender.  Range of motion testing of the right wrist indicated dorsiflexion to 60 degrees with pain beginning at 50 degrees, palmar flexion to 80 degrees with pain at the end of motion, radial deviation to 15 degrees without pain, and ulnar deviation to 35 degrees also without pain.  There was no impaired endurance or weakened movement.  X-rays of the right wrist confirmed the presence of a surgical screw in the right wrist.  The wrist also displayed mild osteopenia, mild degenerative joint disease, and mild fragmentation of the dorsum of the wrist. 

In July 2005, the Veteran's wife related that the Veteran complained of wrist pain and that he could only carry their son at most a half hour.  She expressed that his hand swells and that she has to assist him with his shoes.  

In an October 2006 evaluation, the Veteran reported pain of the right wrist which limited his activity.  He also reported some swelling.  Examination revealed the presence of a well-healed surgical scar over the right wrist.  There was mild discomfort with Watson's maneuver and tenderness over the radial styloid and the flexor carpi radialis tendon.  He was also mildly tender over the fovea and volar region.  He had pain with both radial and ulnar deviation.  Range of motion testing indicated extension to 30 degrees, extension to 40 degrees, supination to 70 degrees, and pronation to 65 degrees.  X-rays confirmed a surgical screw present in the right wrist.  A CT scan indicated the Veteran's scaphoid was intact and slightly flexed.  The possibility of arthroscopy of the right wrist was raised and discussed with the Veteran. 

The Veteran was afforded a VA examination in June 2008.  During this examination, he reported chronic right wrist pain and swelling, especially with use.  
Examination revealed the right wrist was without obvious swelling compared to the left wrist.  A 6 cm surgical scar, well healed, flat, and nontender, was present over the right wrist.  Marked prominence of the right wrist involving the thenar base was present over the volar region.  Some swelling and tenderness was present in this area.  Tinel's and Phalen's signs were negative, but Watson's test was positive.  Right wrist flexion was to 30 degrees with marked pain reported, extension was to 40 degrees, also with pain, radial deviation was to 5 degrees, and ulnar deviation was to 15 degrees.  Forearm pronation and supination were to 60 degrees each.  The Veteran was able to make a fist and fully extend his fingers.  With repetitive motion, the examiner noted an additional loss of 10 degrees flexion, 10 degrees extension, 5 degrees radial deviation, and 15 degrees ulnar deviation due to pain with use, limited endurance and weakness.  Pain with use was the major impact. Traumatic traction injury of the right wrist with midcarpal instability; status post lunocapitate arthrodesis with screw fixation; post surgical secondary carpal malalignment/instability with fixed scaphoid flexion and ulnocarpal abutment/triangular fibrocartilage complex impaction; and flexor carpi radialis and extensor carpi ulnaris tenosynovitis chronic moderately severe were diagnosed.  

During his July 2009 hearing, the Veteran reported significant pain and limited use of his right wrist and hand.  He related that his disability impaired his job performance.  He stated he worked in construction and maintenance, and his right wrist disability impaired his ability to use hand tools, lift objects, and other manual labor tasks.  

The Veteran was afforded another VA examination in March 2010.  During this examination, he reported he was currently employed as an apartment maintenance supervisor, but that his right wrist continued to cause him pain and limited his ability to perform his duties.  He denied swelling, but reported stiffness, clicking, and locking of the right wrist.  He did not use a wrist brace because they were ineffective.  Examination revealed his surgical scar of the right wrist was unchanged.  Direct compression of the distal scaphoid pole resulted in severe tenderness.  There was no distal ulnar instability.  Right wrist flexion was to 30 degrees, extension was to 35 degrees, radial deviation was to 5 degrees, and ulnar deviation was to 10 degrees.  Flexion was reduced to 10 degrees with repetitive motion.  All active or passive range of motion planes was noted to be extremely painful.  There was an additional 20 degree flexion functional impairment of the right wrist on the basis of repetitive use due to pain with use and limited endurance.  Pain with use was the major functional impact; primary weakness, fatigability and incoordination were not characteristic.  No muscle atrophy was present.  

The Veteran was able to make a fist and extend his fingers fully.  Strength of the wrist was 5/5 to resistance.  Gross grip strength was diminished by approximately 30 percent as compared to the left wrist.  Some decreased sensation was evident over the ulnar aspect of the right hand.  The VA examiner related that the Veteran's right wrist disability had a major impact on his ability to work.  He expressed that due to the unstable wrist and associated pain, the Veteran had no sustainable grip strength and could not handle tools or effective grip/grasp, pull, carry/lift with the right hand.  The unstable wrist, he stated, also precluded sustained repetitive work activities such as hammering, sawing, painting, sanding, sweeping and operating knobs/handles/levers repetitively.  The examiner opined that the Veteran's disability would continue to progressively worsen and ultimately lead to surgery.  

Analysis

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, in March 2011, the Board found that the evidence of record warranted extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  Therefore, this case was remanded for extra-schedular consideration by the Director of Compensation and Pension Service.  At that time, the Veteran's disability was rated as 10 percent disabling under Diagnostic Codes 5010-5215.  In July 2011, the Compensation Service Director granted the Veteran an additional 10 percent rating for his disability on an extraschedular basis.  The Veteran has appealed the assignment of the rating of 20 percent disabling for residuals of a right wrist injury with degenerative joint disease on an extraschedular basis.  

After review of the record, the Board finds against the claim.  In this regard, while the evidence shows that the Veteran's right wrist disability has an impact on his ability to work to include limitations with griping/grasping, pulling, carrying and lifting with the right hand, the Board notes that the Veteran is nevertheless employed.  The evidence is devoid of a showing that his disability has caused frequent absences from work and/or has resulted in hospitalization.  Rather, it is shown that his disability has a tendency to diminish his ability to perform certain job functions and engage in some repetitive work activities.  Although examinations have revealed right wrist limitation of motion, it is noted that the Veteran was able to make a fist and extend his fingers fully during his VA examinations.  The March 2010 VA examination also revealed that his gross grip strength was only diminished by approximately 30 percent as compared to the left wrist.  

The Board acknowledges the Veteran's assertions of right wrist pain and functional limitations.  The Board notes that the Veteran is competent to report pain and limitations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  It is also found that he has presented credible testimony in this regard; however, neither the lay or medical evidence demonstrates marked interference with employment and/or periods of hospitalization over that contemplated by the 20 percent rating.  The evidence shows that the wrist disability does have an impact on the Veteran's ability to work; however, the Veteran is able to work with the disability.  The Board finds that the currently assigned 20 percent rating adequately addresses the functional impact the Veteran's disability has on his employment.  Accordingly, the claim is denied.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether they have been raised by the appellant or his representative.  In this case, the Board finds no other provision upon which to assign a higher rating.  The preponderance of the evidence is against the claim.  Accordingly, the claim is denied.  


ORDER

An initial rating in excess of 20 percent on an extraschedular basis for residuals of a right wrist injury with degenerative joint disease is denied. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


